              Case 1:21-cv-00170-CRK Document 4 Filed 06/21/21 Page 1 of 3

                         UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO


    DALE AUSTIN,

         Plaintiff,

    v.                                         Case No. 1:21-00170-CRK

    EXPERIAN INFORMATION                       LITIGATION ORDER
    SOLUTIONS, INC and CACH, LLC,
         Defendant.




         IT IS HEREBY ORDERED AS FOLLOWS:

         1.      Plaintiff must serve this Order on all parties who have not entered an

appearance via PACER to date.

         2.      Pursuant to Dist. Idaho L. Rule 4.1.1 1, the Plaintiff must file with the

Court a status report regarding service of the summons and complaint within thirty

days of the filing of the Complaint. Plaintiff shall file a status report as soon as

practicable. Alternatively, Plaintiff may file proof of service in lieu of the status

report otherwise required.

         3.      Pursuant to Dist. Idaho L. Rule 16.1, the parties must meet and

determine:

         A.      A litigation plan and a discovery plan, including the issues related to

discovery of electronically stored information, if either party contemplates such




1The Court’s local rules may be found at the following URL address:
http://id.uscourts.gov/clerks/rules_orders/Civil_Local_Rules.cfm.
LITIGATION ORDER AND NOTICE OF TELEPHONIC SCHEDULING
CONFERENCE - 1
           Case 1:21-cv-00170-CRK Document 4 Filed 06/21/21 Page 2 of 3

1:21-00170-CRK

discovery. The Court’s litigation plan form and the discovery plan form may be found

on the District Court’s website, www.id.uscourts.gov, under Forms. 2

      B.      If the case is suitable for the Court’s alternative dispute resolution

(ADR) program, which type of ADR process is best suited to the specific circumstances

of the case, and when the most appropriate time would be for the ADR session to be

held. Dist. Idaho L. Rule 16.4.

      4.      Initial disclosures must be made by the parties pursuant to Federal Rule

of Civil Procedure 26.1 and Dist. Idaho L. Rule 16.1.

      5.      If this matter is assigned to a magistrate judge, Counsel must review

and be familiar with Dist. Idaho L. Rule 73.1 regarding the consent process for

proceeding before a magistrate judge. Additional Information about the consent

process may be found on the Court’s website. 3

      6.      On or before July 22, 2021, the parties must file with the Court the joint

Litigation Plan and Discovery Plan.

      7.      Unless   the   Plaintiff   contacts   Case    Manager     Steve   Taronji

(Steve_Taronji@cit.uscourts.gov), and requests a different date and time, the Court

will conduct a Telephonic Scheduling Conference on July 29, 2021, at 9:00 AM

mountain time, for purpose of confirming the deadlines proposed by the parties in

the joint Litigation Plan.




2The URL address to access the Court’s forms may be found here:
http://id.uscourts.gov/district/forms_fees_rules/Civil_Forms.cfm
3 Information about the consent process may be found at the following URL
address: http://www.id.uscourts.gov/district/judges/Magistrate_Judge_Consent.cfm
LITIGATION ORDER AND NOTICE OF TELEPHONIC SCHEDULING
CONFERENCE - 2
           Case 1:21-cv-00170-CRK Document 4 Filed 06/21/21 Page 3 of 3

1:21-00170-CRK

      8.      All parties shall use the Court’s AT&T teleconferencing line to connect

to this hearing by dialing: 877-336-1274 (Access Code: 8168016).



                                                    /s/ Claire R. Kelly
                                                    Claire R. Kelly, Judge *
Dated:        June 21, 2021




*Judge Claire R. Kelly, of the United States Court of International Trade, sitting by
designation.

LITIGATION ORDER AND NOTICE OF TELEPHONIC SCHEDULING
CONFERENCE - 3
